DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see “Applicant Arguments/Remarks”, filed 04/19/2022, with respect to the rejections under 112(b) have been fully considered and are persuasive.  The rejections under 112(b) have been withdrawn. 
Applicant's arguments filed 04/19/2022 regarding the rejections under 103 have been fully considered but they are not persuasive. The Applicant argues that the tendons of Toth do not perform the same function as the Applicant’s guidewires. The Examiner disagrees, as this argument is not commensurate with the scope of the claims. The language “for receiving a guiding wire being inserted into the at least two guiding channels” does NOT require a guiding wire, as it is not positively recited. The language is merely intended use for the guiding channels, and therefore only requires a channel capable of accepting a guidewire. Further, the Applicant argument that the tendons of Toth are not guidewires as the direct the device of Toth differently than the Applicant’s device is also not commensurate with the scope of the claims. Even if the guidewire was positively recited, it is the Examiner’s position that the BRI of a guidewire does not include a specific way of guiding, merely that guiding occurs. Therefore, the rejections under U.S.C. 103 stand, although the rejections have been adjusted based on the newly amended claim language. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20140171961 awarded to Lacey et al, hereinafter Lacey, in view of U.S. Patent Publication 20150224326 awarded to Toth et al, hereinafter Toth.
Regarding Claim 1, Lacey teaches a lead paddle (abstract), comprising: an elongated paddle body having an upper side and a contact side defined by a major axis and a minor axis perpendicular to the major axis, the upper side and the contact side terminating at a first and second lateral edges (Fig. 7, paddle lead 702); the paddle body including a plurality of electrodes arranged on the contact side of the paddle body wherein some electrodes are offset to each other (Fig. 7, Para. 0074, unnumbered square electrodes spaced evenly along the paddle body, see annotated figure below); the paddle body further including at least two guiding channels channel for receiving a guiding wire being inserted into the at least two guiding channels (Fig. 7, Para. 0074, stylet lumens 710a and 710b (Examiner notes that there appears to be an error in Fig. 7 of the prior art, mislabeling 710b as an additional 710a, see annotated Fig. 7 below)), the at least two guiding channels extending over more than half of a length of the lead paddle (Fig. 7); wherein the flexibility of the lead paddle in an axial direction measured along the major axis is less than the flexibility in a radial direction measured along the minor axis (Para. 0075, stating flexibility is only in one plane, as the paddle of Lacey is an elongate shape, the axial flexibility along the major axis is less flexible than the axial flexibility along the minor axis (see annotated figure below)). Lacey does not teach wherein the two guiding channels are arranged along the first and second lateral edges of the paddle body, wherein one of the at least two guiding channels is arranged along a first lateral edge of the paddle body, and a remaining of the two guiding channels is arranged along a second lateral edge of the paddle body.

    PNG
    media_image1.png
    540
    527
    media_image1.png
    Greyscale

However, in the art of implantable neuromodulation devices, Toth teaches a sensing surgical tool (Fig. 11, surgical tool 1110) that contain guide wires (Para. 0279, tendons 1150a and 1150b, Para. 0228 describes the tendons as “polymeric and/or fibrous wires”, Examiner notes that the surgical tool of Toth would necessarily have to include a channel to accommodate placement of the tendons in the tool) located on the outermost lateral sides of the sensing device (Fig. 11), for maneuverability of the tool (Para. 0279).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lead paddle of Lacey to position the guiding channels to be placed on the outermost lateral side of the paddle body as shown in Toth, for the predictable purpose of substituting one known configuration of guide wire placement for another to change maneuverability as necessitated by one of ordinary skill in the art. 

Regarding Claim 2, Lacey modified by Toth teaches both guiding channels following the outer edge region of the paddle body as set forth above for claim 1 (1150a and 1150b of Fig. 11 in Toth).

Regarding Claim 7, Lacey modified by Toth teaches the lead paddle of Claim 1 wherein the at least two guiding channels extends over more than 80% of the length of the lead paddle (1150a and 1150b of Fig. 11 in Toth, Para. 0279 states the tendons control the movement of tool 1110, and the tendons would need to extend along a majority of the tool)

Regarding Claim 8, Lacey modified by Toth makes obvious the lead paddle of Claim 1, as set forth in the rejection to Claim 3 above, wherein the plurality of electrodes are identically shaped and embedded in the paddle body (Fig. 7, paddle lead 702’s electrodes (labeled 508 on paddle lead 502, paddle lead 702 only showing a different lumen configuration)).

Allowable Subject Matter
Claims 4, 6, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Lacey et al cited above is the closest prior art of record to the Applicant’s claimed device, but does not contain the claimed element of a U-shaped connecting section connecting the two guiding channels, and the Applicant’s Specification states that this particular configuration of the connecting section is critical to the improvement of the Applicant’s device over the prior art (Applicant’s Specification Para. 0022).   


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792